Citation Nr: 1813645	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to April 12, 2016 and in excess of 50 percent thereafter for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a July 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation.  The Veteran appealed.  In an April 2016 rating decision, the RO assigned a 50 percent evaluation, effective from April 12, 2016 (date of examination).  

The Veteran was represented by a national veterans' service organization until December 2015 when he removed the organization and opted to represent himself.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas; however, at no time have the PTSD symptoms have resulted in total occupational and social impairment.

2.  The Veteran is unemployable by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (2017).

2.The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has not raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).




I.	Increased Rating for PTSD

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2. 

When evaluating a mental disorder, VA considers the frequency, severity, and duration of psychiatric symptoms. VA assigns an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The schedule for rating mental disorders, including PTSD, is set forth in 38 C.F.R. § 4.130.  The ratings are as follows:

[100 percent:] Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

[70 percent:] Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  "[A] veteran may only qualify for a given disability rating under [38 C.F.R. § 4.130] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas."). VA medical center treatment records and private treatment records from Dr. E.W.H., the Veteran's psychiatrist, document consistent passive suicidal ideation from February 2012 through late 2016.  For instance, VA medical center treatment records from April 2012 document the Veteran's report that he did not own a fire arm for fear of using it to commit suicide.  Treatment records from August 2016 document the Veteran's report of fleetingly asking "would it be better to end" his life.  Treatment records document that the Veteran's love for his family, religious faith, and belief that suicide was immoral prevented the Veteran from developing a plan or actual intent to commit suicide.  Such is more than sufficient to support a finding of passive suicidal ideation.  Bankhead, 29 Vet. App. at 18   (indicating the continuum of suicidal ideation includes thoughts of wishing one would go to sleep and not wake up).


The Veteran's treatment records also report periods of daily visual and auditory hallucinations, to include hearing his name, hearing cars drive up to his house, seeing shadows move, and occasionally seeing animals.  The Veteran's treatment records from February 2012 through late 2016 also document persistent panic attacks multiple times a week.  The Veteran's persistent depression, anger, and irritability also suggest the Veteran suffered impaired impulse control.

Taken together, the Veteran's symptomatology for PTSD manifested as occupational and social impairment with deficiencies in most areas.  The evidence more closely approximated the criteria for a 70 percent evaluation for the entire appeal period.  

A higher evaluation of 100 percent rating is not warranted at any time during the appeal period because the Veteran's PTSD did not manifest as total occupational and social impairment.  The Veteran did not present a persistent danger of hurting himself or others.  While he had passive suicidal ideation, he consistently denied active suicidal and homicidal ideation because of his faith life, love for his family, and desire to be part of his grandchildren's lives.  His family-particularly his wife of more than 30 years-also provided good support to the Veteran, and there is no evidence in the record that his poor memory resulted in him forgetting his family members' names.  Indeed, the fact that he enjoys a favorable family life belies the notation of there being total social impairment.  VA medical center and private treatment records also document that the Veteran was oriented to time, person and place, and do not document that he ever experienced spatial disorientation.  The Board also notes that VA medical center treatment records consistently document that the Veteran was well-groomed.

II.	TDIU

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

A total disability rating typically requires either a single disability rated at 60 percent or more, or multiple disabilities rated together at 70 percent or more with at least one of the disabilities rated at 40 percent or more.  38 C.F.R. § 4.16(a).  With the grant of a 70 percent evaluation for PTSD, the Veteran had a single rating of 60 percent or more for the entire period on appeal.  He is also service connected for diabetes mellitus, hepatitis C, peripheral neuropathy of both lower extremities, and peripheral neuropathy of both upper extremities.  Each of these disabilities has been assigned a separate 20 percent rating.  He is also in receipt of a 10 percent rating for cirrhosis of the liver.

The Veteran terminated his employment with the U.S. Postal Service at the end of May 2010.  He stated that he could not manage his employment due to his PTSD symptoms, to include stress, anxiety, and the deterioration of his relationships with his colleagues.  The Veteran has not worked since that time, and his treating psychiatrist, Dr. E.W.H., has consistently opined since February 2012 that the Veteran is unemployable due to his PTSD symptoms.  In light of the foregoing and in consideration of his multiple physical impairments, which the Board believes would preclude any type of manual labor, TDIU is granted.

ORDER

Entitlement to an increased evaluation of 70 percent, but no higher, for the entire appeals period is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


